Citation Nr: 1600904	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  12-17 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for post-traumatic stress disorder (PTSD).

2. Entitlement to an increased rating in excess of 10 percent prior to June 13, 2012 and in excess of 20 percent from June 13, 2012, for right shoulder rotator cuff tendonitis with impingement and degenerative joint disease.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1967 until May 1976.

These matters come before the Board of Veterans' Appeals (Board) from a decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

In a July 2012 rating decision, the RO granted the Veteran's claim for entitlement to an increased rating for PTSD, and provided the Veteran with an evaluation of 100 percent effective January 29, 2001. As such, the Board finds the issue to be moot.


FINDINGS OF FACT

1. In August 2015, prior to the promulgation of a decision in the appeal, the Veteran, expressed a desire to withdraw the issue of entitlement to an increased rating for PTSD, entitlement to an increased rating in excess of 10 percent prior to June 13, 2012 and in excess of 20 percent from June 13, 2012, for right shoulder rotator cuff tendinitis with impingement and degenerative joint disease.

2. In August 2015, prior to the promulgation of a decision in the appeal, the Veteran expressed a desire to withdraw the issue of entitlement to TDIU.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeals for the issue of entitlement to an increased rating in excess of 10 percent prior to June 13, 2012 and in excess of 20 percent from June 13, 2012, for right shoulder rotator cuff tendinitis with impingement and degenerative joint disease and entitlement to TDIU, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The criteria for withdrawal of the appeals for the issue of entitlement to TDIU have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

In the present case, in an August 2015 statement in support of claim, the Veteran specifically indicated he wish to withdraw his appeal as to the issues of entitlement to an increased rating in excess of 10 percent prior to June 13, 2012 and in excess of 20 percent from June 13, 2012, for right shoulder rotator cuff tendinitis with impingement and degenerative joint disease and entitlement to TDIU. Additionally, the Veteran repeated his request to withdraw the issues on appeal in a September 2015 statement in support of the claim. Further, the Veteran's representative has also repeatedly requested the issues on appeal be withdrawn. (See September 2015 representative correspondence and August 2015 representative correspondence). Thus, there remain no allegations of errors of fact or law for appellate consideration on that issue. Accordingly, the Board does not have jurisdiction to review the above issues, and they are dismissed. 



ORDER

The appeal as to the issue of entitlement to an increased rating in excess of 10 percent prior to June 13, 2012 and in excess of 20 percent from June 13, 2012, for right shoulder rotator cuff tendonitis with impingement and degenerative joint disease is dismissed.

The appeal as to the issue of entitlement to TDIU is dismissed.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


